DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shigeta et al. (hereinafter “Shigeta” US 2018 / 0301080) in view of .

As pertaining to Claim 1, Shigeta discloses (see Fig. 4A with Fig. 18) a display module (see (1800) in Fig. 18) comprising:
a display panel (500) in which a plurality of pixels (100) are disposed on a plurality of row lines (see (S) in Fig. 18 corresponding to (Scan) in Fig. 4A), each of the pixels (100) including a plurality of sub-pixels (i.e., R, G, B sub-pixels; see Page 9, Para. [0145]-[0149]), and each of the plurality of sub-pixels (i.e., R, G, B sub-pixels) comprising an inorganic light emitting diode (see (LED) in Fig. 4A; and see Page 4, Para. [0061] and note that the “LED” in Fig. 4A can be an “OLED (Organic Light Emitting Diode)” or an “LED (Light Emitting Diode)” as distinguished by the disclosure, wherein the “LED (Light Emitting Diode)” is, by name, an inorganic or not-organic light emitting diode); and
a driver configured (see (300, 200) in Fig. 18; and see Fig. 4A) to:
set a pulse width modulation (PWM) data voltage (see (Vw, Vw_ON) in Fig. 4A) for an image frame (i.e., a period comprising a scan period and a light emitting period; see Fig. 4A) to sub-pixels (see (10) in Fig. 4A) included in the plurality of row lines (see (Scan) in Fig. 4A) in a row line sequence (see (Scan(1), Scan(2), etc.) in Fig. 4A),
drive the display panel (500) such that inorganic light emitting diodes (again, see (LED) in Fig. 4A) of the sub-pixels (again, see (10) in Fig. 4A) disposed on the plurality of row lines (see (Scan) in Fig. 4A) emit light based on 

	Shigeta does not explicitly disclose that the inorganic light emitting diodes emit light multiple times in an image frame.  In this regard, Shigeta further disclose that the sweep signal is applied to the sub-pixels multiple times in an image frame.
	However, in the same field of endeavor, Yamashita discloses a display panel (see Fig. 1) comprising a plurality of pixel circuits (i.e., see Fig. 2 as a base pixel circuit; and see Page 5, Para. [0093] and [0099]; along with Page 2 through Page 3, Para. [0026]-[0027]) wherein, in a similar manner to that disclosed by Shigeta, a driver is configured to set a pulse width modulation (PWM) data voltage for an image frame (i.e., a period comprising a scan period and a light emitting period; see Fig. 8) and drive the display panel such that light emitting diodes (see (50) in Fig. 2) emit light by applying a sweep signal (i.e., Ramp) to sub-pixels (50) included in row lines of the display panel, wherein the sweep signal (Ramp) is a voltage signal sweeping between two different voltages (again, see Fig. 8).  It is a goal of Yamashita to provide a display panel, analogous to that of Shigeta, that allows for accurate control of data voltage driving regardless of any variation in the characteristics of driving elements.  In this 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shigeta with the teachings of Yamashita such that the display panel of Shigeta is driven such that the inorganic light emitting diodes of the sub-pixels disposed on the plurality of row lines emit light multiple times based on the PWM data voltage in the row line sequence, as suggested by Yamashita, by applying the sweep signal to the sub-pixels included in the plurality of row lines multiple times, again as suggested by Yamashita, in order to provide a display panel that allows for accurate control of data voltage driving regardless of any variation in the characteristics of driving elements, that eliminates irregularities in the display panel and provides high quality image display while reducing power consumption, and that suppresses color flicker and thereby further improve image display quality.

	Still, both Shigeta and Yamashita appear to suggest a display frame that includes a scanning period in which all rows are scanned in row line sequence followed by a light emitting period in which all pixels emit light.  That is, neither Shigeta nor Yamashita explicitly discloses that the sweep signal is applied to sub-pixels in the row line sequence and that the sub-pixels emit light in the row line sequence.
	However, in the same field of endeavor, Ishizuka discloses (see Fig. 2 and Fig. 4) a display module (10) comprising a display panel (11; see Page 2, Para. [0035]-[0037]) wherein a driver (see (14) along with (12, 13, 15)) is configured to apply a sweep signal (see (Vrmp) in Fig. 4 and (W) in Fig. 2) to sub-pixels (PL) included in at least some consecutive row lines (Y) in a row line sequence, and the driver is further configured to drive the display panel (11) to cause the sub-pixels (PL) included in the at least some consecutive row lines (Y) to emit light in the row line sequence (see Page 3, Para. [0045]-[0049]).  Ishizuka explicitly suggests that by applying the sweep signal to sub-pixels in a row line sequence and correspondingly causing the sub-pixels to emit light in the row line sequence, luminance and gray scale can be controlled in each sub-pixel in each row of the display panel such that image quality deterioration can be reduced, and a light emission period can be prolonged to allow for high-performance and high-accuracy luminance control with reduced power consumption (see Page 4, Para. [0055]-[0058]).  The control of the light emission period is specifically pointed to by Shigeta as a means of improving light emission efficiency (see Page 4, Para. [0053] of Shigeta).


As pertaining to Claim 2, Shigeta discloses (see Fig. 4A with Fig. 18) that the driver is further configured (see (300, 200) in Fig. 18; and see Fig. 4A) to:
during a data setting period (i.e., a Compensation and Writing Period; see Fig. 4A) for one row line (see (Scan) in Fig. 4A) among the plurality of row lines (again, see (S) in Fig. 18 corresponding to (Scan) in Fig. 4A), apply a plurality of first control signals (see (Vw_ON), (SWP_ON), (Scan), (VDD), (VSS), and the voltage at (A) in Fig. 4A) to sub-pixels (10) included in the one row line (again, see (Scan)) and set the PWM data voltage (Vw, Vw_ON) to the sub-pixels included in the one row line (see (Scan)),
during each of a plurality of light emitting periods (i.e., a Light Emitting Duration) for the one row line (again, see (Scan) in Fig. 4A), apply a plurality of second control signals (again, see (Vw_ON), (SWP_ON), (Scan), (VDD), (VSS), and the voltage at the input of (LED) in Fig. 4A) and the sweep signal (Vsweep) to the sub-pixels (10) included in the one row line (see (Scan); also note again that Fig. 8 of Yamashita discloses that a plurality of light emitting periods are performed for each row line), and


As pertaining to Claim 3, Ishizuka discloses (see Fig. 2 and Fig. 4) that a first light emitting period (i.e., see any portion of (Emission) in Fig. 4 of Ishizuka corresponding to any portion of the Light Emitting Duration of Shigeta) among the plurality of light emitting periods is temporally consecutive with the data setting period (see Address Period (Tadr) in Fig. 4 of Ishizuka corresponding to the Compensation and Writing Period of Shigeta), and
wherein each of the plurality of light emitting periods (again, see (Emission) in Fig. 4 of Ishizuka corresponding to Light Emitting Duration of Shigeta) includes a preset time interval (see Page 3, Para. [0045]-[0049] of Ishizuka).

As pertaining to Claim 5, Shigeta discloses (see Fig. 4A with Fig. 18) that the driver (see (300, 200) in Fig. 18; and see Fig. 4A) comprises:
a first driver circuit (i.e., the processor (300) in combination with Fig. 4A) comprising a first plurality of transistors (see the transistor associated with (Vw_ON) 
a second driver circuit (i.e., the processor (300) in combination with Fig. 4A) comprising a second plurality of transistors (see the transistor associated with (SWP_ON) and the transistor (11) in Fig. 4A) configured to generate the sweep signal (Vsweep) and at least one second control signal (see the voltage at the input of (LED) in Fig. 4A) of the plurality of second control signals (see (Vw_ON), (SWP_ON), (Scan), (VDD), (VSS), and the voltage at the input of (LED) in Fig. 4A; and again, see Page 9, Para. [0145]-[0149] in combination with Page 3 through Page 4, Para. [0048]-[0049], [0053], [0055], and [0061]).

As pertaining to Claim 6, Shigeta discloses (see Fig. 4A with Fig. 18) that the second driver circuit (i.e., the processor (300) in combination with Fig. 4A) comprises:
a first circuit (see the transistor associated with (SWP_ON) and the transistor (11) in Fig. 4A) comprising two first series-connected transistors (again, see the transistor associated with (SWP_ON) and the transistor (11) in Fig. 4A) among the second plurality of transistors (see the transistor associated with (SWP_ON) and the transistor (11) in Fig. 4A for each sub-pixel), and configured to generate the at least one second control signal (see (Vw_ON), (SWP_ON), (Scan), (VDD), (VSS), and the voltage at the input of (LED) in Fig. 4A); and
a second circuit (i.e., the processor (300) and associated hardware/software) connected to the first circuit (see the transistor associated with (SWP_ON) and the 

As pertaining to Claim 9, Shigeta discloses (see Fig. 4A with Fig. 18) that each of the plurality of sub-pixels (i.e., R, G, B sub-pixels) comprises:
an inorganic light emitting element (LED; see Page 4, Para. [0061]); and
a sub-pixel circuit (10) configured to control a light emitting time of the inorganic light emitting element (LED) according to driving of the driver (see (300, 200) in Fig. 18; and see Fig. 4A),
wherein the sub-pixel circuit (10) comprises:
a constant current generator circuit (see (VDD) and (11, 12)) configured to provide constant current to the inorganic light emitting element (LED) during the light emitting period (i.e., a Light Emitting Duration), and
a PWM circuit (see the transistors associated with (Vw_ON) and (SWP_ON) in Fig. 4A) to control an amount of time during which the constant current flows in the inorganic light emitting element based on the PWM data voltage (Vw) and the sweep signal (Vsweep; again, see Page 3 through Page 4, Para. [0048]-[0049], [0053], and [0061]; and see Page 5, Para. [0076] with Page 1, Para. [0003]-[0005] and [0007]).

As pertaining to Claim 10, Shigeta discloses (see Fig. 4A with Fig. 18) that the constant current generator circuit (see (VDD) and (11, 12)) comprises a first driving transistor (11) and is further configured to provide the constant current to the inorganic light emitting element (LED) while the first driving transistor (11) is turned on in the light emitting period (i.e., a Light Emitting Duration), and
wherein the PWM circuit (see the transistors associated with (Vw_ON) and (SWP_ON) in Fig. 4A) comprises a second driving transistor (see (Vw_ON)), and is further configured to:
set the PWM data voltage (Vw, Vw_ON) to a gate terminal of the second driving transistor (see (Vw_ON)) according to the plurality of first control signals (see (Vw_ON), (SWP_ON), (Scan), (VDD), (VSS)), and
based on the second driving transistor (see (Vw_ON)) being turned on by a change in a voltage of the gate terminal of the second driving transistor (again, see (Vw_ON)) according to the sweep signal (Vsweep), turn off the first driving transistor (11; again, see Page 3 through Page 4, Para. [0048]-[0049], [0053], and [0061]; and see Page 5, Para. [0076] with Page 1, Para. [0003]-[0005] and [0007]).


Allowable Subject Matter

Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the combination of features recited in Claims 1, 2, 5, and 6 in combination with the claimed “first circuit” that “further comprises a first output end to which the two first series-connected transistors are connected and which is configured to output the at least one second control signal to the sub-pixels included in the one row line, wherein the second circuit comprises a second transistor in which a gate terminal is connected to the first output end, among the second plurality of transistors, wherein the second transistor is configured to, based on the at least one second control signal input through the gate terminal, select and output the sweep signal to be applied to the sub-pixels included in the one row line as an input signal, and wherein the input signal comprises the sweep signal which is consecutively repeated” as recited in Claim 7.
As pertaining to the most relevant prior art relied upon by the examiner, Shigeta discloses (see Fig. 4A with Fig. 18) the claimed first driver circuit, corresponding to a processor (300) and circuit configuration as shown in Figure 4A, and the claimed second driver circuit, corresponding to the processor (300) and circuit configuration as 
However, neither Shigeta nor any other reference relied upon by the examiner, alone or in reasonable combination, appear to teach or fairly suggest the claimed “first circuit” that “further comprises a first output end to which the two first series-connected transistors are connected and which is configured to output the at least one second control signal to the sub-pixels included in the one row line, wherein the second circuit comprises a second transistor in which a gate terminal is connected to the first output end, among the second plurality of transistors, wherein the second transistor is configured to, based on the at least one second control signal input through the gate terminal, select and output the sweep signal to be applied to the sub-pixels included in the one row line as an input signal, and wherein the input signal comprises the sweep signal which is consecutively repeated” as recited in Claim 7.  This combination of features appears to be suggested solely by the applicant’s disclosure.
Claim 8 is likewise directed to allowable subject matter due to its dependency on Claim 7.

Response to Arguments

Applicant’s arguments with respect to Claims 1-3 and 5-10 have been considered but are moot because the new ground of rejection does not rely on a combination of references applied in the prior rejection of record for the teachings or matter specifically challenged in the argument.  With the response received 15 December 2021, the previously held claim interpretation under 35 U.S.C. 112(f) is withdrawn.  The previously held Double Patenting rejection is likewise withdrawn.  The applicant has argued that none of the references relied upon by the examiner in the prior Office Action, namely the references to Shigeta and Ishizuka, teach or fairly suggest “a driver configured to: ... drive the display panel such that inorganic light emitting diodes of the sub-pixels disposed on the plurality of row lines emit light multiple times based on the PWM data voltage in the row line sequence, by applying a sweep signal to the sub-pixels included in the plurality of row lines multiple times in the row line sequence, wherein the sweep signal is a voltage signal sweeping between two different voltages” (see Remarks at the top of Page 11 in combination with the discussion provided on Pages 9 and 10).  The examiner agrees.  However, the examiner respectfully maintains that these features, and in fact all of the features recited in Claims 1-3, 5-6, and 9-10 are plainly suggested by the combined teachings of Shigeta, Yamashita, and Ishizuka as newly relied upon above.  The features recited in Claims 7 and 8, in combination with the features recited in intervening Claims 1, 2, 5, and 6, appear to distinguish the claimed invention from the prior art of record.  However, Claims 1-3, 5-6, and 9-10 is maintained, with Claims 7 and 8 being objected to as being dependent upon a rejected base claim.
 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622